      Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 1 of 12 PageID #:1324




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MONSTER ENERGY COMPANY,
                  Plaintiff,                              Case No. 20-cv-06970
v.                                                        Judge Manish S. Shah
BEST BODY JEWELRY STORE, et al.,
                  Defendants.


                                     FINAL JUDGMENT ORDER

          This action having been commenced by Plaintiff Monster Energy Company (“MEC”)

against the fully interactive, e-commerce stores 1 operating under the seller aliases identified on

Schedule A to the Complaint and attached hereto (collectively, the “Seller Aliases”), and MEC

having moved for entry of Default and Default Judgment against the defendants identified on

Schedule A attached hereto (collectively, the “Defaulting Defendants”);

          This Court having entered upon a showing by MEC, a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

          MEC having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and

          Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 2 of 12 PageID #:1325




          THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward consumers

in the United States, including Illinois. Specifically, Defaulting Defendants have targeted sales to

Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois,

accept payment in U.S. dollars, and have sold products bearing unauthorized copies of the Monster

Energy Copyrighted Design 2 (including U.S. Copyright Registration No. VA 1-789-900) and/or

using infringing and counterfeit versions of the MONSTER ENERGY Trademarks 3 (a list of

which is included in the below chart) (such products collectively referred to herein as the

“Unauthorized Monster Energy Products”).

    REGISTRATION           REGISTERED            REGISTRATION                INTERNATIONAL
      NUMBER               TRADEMARK                DATE                          CLASSES
      3,057,061            MONSTER                February 7,       For: fruit juice drinks having a
                            ENERGY                   2006           juice content of 50% or less by
                                                                    volume that are shelf stable,
                                                                    carbonated soft drinks,
                                                                    carbonated drinks enhanced with
                                                                    vitamins, minerals, nutrients,
                                                                    amino acids and/or herbs, but
                                                                    excluding perishable beverage
                                                                    products that contain fruit juice or
                                                                    soy, whether such products are
                                                                    pasteurized or not in class 032.

      2,903,214                                  November 16,       For: Drinks, namely, carbonated
                                                    2004            soft drinks, carbonated drinks
                                                                    enhanced with vitamins,
                                                                    minerals, nutrients, amino acids
                                                                    and/or herbs, carbonated and non-
                                                                    carbonated energy or sports
                                                                    drinks, fruit juice drinks having a
                                                                    juice content of 50% or less by
                                                                    volume that are shelf stable, but
                                                                    excluding perishable beverage
                                                                    products that contain fruit juice or
                                                                    soy, whether such products are
                                                                    pasteurized or not in class 032.

2
    “Monster Energy Copyrighted Design” has the meaning ascribed to it in the Complaint [1].
3
    “MONSTER ENERGY Trademarks” has the meaning ascribed to it in the Complaint [1].

                                                     2
Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 3 of 12 PageID #:1326




4,051,650                          November 8,    For: Clothing, namely, t-shirts,
                                      2011        hooded shirts and hooded
                                                  sweatshirts, sweat shirts, jackets,
                                                  pants, bandanas, sweat bands and
                                                  gloves; headgear, namely hats
                                                  and beanies in class 025.




3,963,669                          May 17, 2011   For: All-purpose sport bags; all-
                                                  purpose carrying bags;
                                                  backpacks; duffel bags in class
                                                  018.




3,963,668                          May 17, 2011   For: Stickers; sticker kits
                                                  comprising stickers and decals;
                                                  decals; posters in class 016.




4,011,301                           August 16,    For: Sports helmets; video
                                      2011        recordings featuring sports,
                                                  extreme sports, and motor sports
                                                  in class 009.




                                      3
Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 4 of 12 PageID #:1327




4,822,675                          September 29,   For: Lanyards; lanyards for
                                       2015        holding whistles, keys,
                                                   eyeglasses, sunglasses, mobile
                                                   telephones, badges, identification
                                                   cards, event passes, media
                                                   passes, photographs, recording
                                                   equipment, or similar
                                                   conveniences in class 022.

3,134,841                           August 29,     For: Beverages, namely,
                                      2006         carbonated soft drinks,
                                                   carbonated soft drinks enhanced
                                                   with vitamins, minerals,
                                                   nutrients, amino acids and/or
                                                   herbs, carbonated energy and
                                                   sports drinks, fruit juice drinks
                                                   having a juice content of 50% or
                                                   less by volume that are shelf
                                                   stable, but excluding perishable
                                                   beverage products that contain
                                                   fruit juice or soy, whether such
                                                   products are pasteurized or not in
                                                   class 032.

3,923,683                          February 22,    For: All-purpose sport bags; all-
                                      2011         purpose carrying bags;
                                                   backpacks; duffle bags in class
                                                   018.




3,908,601                           January 18,    For: Clothing, namely, t-shirts,
                                       2011        hooded shirts and hooded
                                                   sweatshirts, sweat shirts, jackets,
                                                   pants, bandanas, sweat bands and
                                                   gloves; headgear, namely, hats
                                                   and beanies in class 025.




                                      4
   Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 5 of 12 PageID #:1328




   3,908,600                                 January 18,        For: Stickers; sticker kits
                                                2011            comprising stickers and decals;
                                                                decals in class 016.




   3,914,828                                 February 1,        For: Sports helmets in class 009.
                                                2011




   4,332,062                                 May 7, 2013        For: Silicone wrist bands;
                                                                Silicone bracelets; Jewelry,
                                                                namely, bracelets and wristbands
                                                                in class 014.

   4,660,598                                December 23,        For: Lanyards; Lanyards for
                                               2014             holding whistles, keys,
                                                                eyeglasses, sunglasses, mobile
                                                                telephones, badges, identification
                                                                cards, event passes, media
                                                                passes, photographs, recording
                                                                equipment, or similar
                                                                conveniences in class 022.


       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and copyright infringement (17 U.S.C. §§ 106 and 501, et seq.).

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.

                                               5
     Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 6 of 12 PageID #:1329




        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be permanently enjoined and restrained from:

        a. using the MONSTER ENERGY Trademarks or any reproductions, counterfeit copies

           or colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Monster Energy product or not authorized by MEC to be sold in connection with the

           MONSTER ENERGY Trademarks;

        b. reproducing, distributing copies of, making derivative works of, or publicly displaying

           the Monster Energy Copyrighted Design in any manner without the express

           authorization of MEC;

        c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Monster Energy product or any other product produced by MEC, that is not MEC’s or

           not produced under the authorization, control or supervision of MEC and approved by

           MEC for sale under the MONSTER ENERGY Trademarks and/or the Monster Energy

           Copyrighted Design;

        d. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ Unauthorized Monster Energy Products are those sold under the

           authorization, control or supervision of MEC, or are sponsored by, approved by, or

           otherwise connected with MEC;

        e. further infringing the MONSTER ENERGY Trademarks and/or the Monster Energy

           Copyrighted Design and damaging MEC’s goodwill; and



                                                  6
     Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 7 of 12 PageID #:1330




        f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for MEC, nor authorized by MEC to be sold or

           offered for sale, and which bear any MEC trademark, including the MONSTER

           ENERGY Trademarks, or any reproductions, counterfeit copies or colorable imitations

           thereof and/or which bear the Monster Energy Copyrighted Design.

2.      Upon Plaintiffs’ request, any third party with actual notice of this Order who is providing

        services for any of the Defaulting Defendants, or in connection with any of Defaulting

        Defendants’ Online Marketplaces, including, without limitation, any online marketplace

        platforms such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

        (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com, and

        Dhgate, (collectively, the “Third Party Providers”) shall within ten (10) business days of

        receipt of such notice disable and cease displaying any advertisements used by or

        associated with Defaulting Defendants in connection with the sale of unauthorized goods

        using the MONSTER ENERGY Trademarks or bearing unauthorized copies of the

        Monster Energy Copyrighted Design.

3.      Pursuant to 15 U.S.C. § 1117(c)(2), MEC is awarded statutory damages from each of the

        Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

        willful use of counterfeit MONSTER ENERGY Trademarks on products sold through at

        least the Defaulting Defendants’ Online Marketplaces. The one hundred thousand dollar

        ($100,000) award shall apply to each distinct Defaulting Defendant only once, even if they

        are listed under multiple different aliases in the Complaint and Schedule A.




                                                 7
     Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 8 of 12 PageID #:1331




4.      Pursuant to 17 U.S.C. § 504(c)(2), MEC is awarded statutory damages from each of the

        Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

        willful copyright infringement of the Monster Energy Copyrighted Design. The one

        hundred thousand dollar ($100,000) award shall apply to each distinct Defaulting

        Defendant only once, even if they are listed under multiple different aliases in the

        Complaint and Schedule A.

5.      MEC may serve this Order on Third Party Providers, including PayPal, Inc. (“PayPal”),

        Alipay, Alibaba, Ant Financial Services Group (“Ant Financial”), Wish.com, and Amazon

        Pay, by e-mail delivery to the e-mail addresses MEC used to serve the Temporary

        Restraining Order on the Third Party Providers.

6.      Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

        Inc., Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within ten (10)

        business days of receipt of this Order, permanently restrain and enjoin any financial

        accounts connected to Defaulting Defendants’ Seller Aliases and Online Marketplaces

        from transferring or disposing of any funds, up to the above identified statutory damages

        award, or other of Defaulting Defendants’ assets.

7.      All monies, up to the above identified statutory damages award, currently restrained in

        Defaulting Defendants’ financial accounts, including monies held by Third Party Providers

        such as PayPal, Alipay, Alibaba, Ant Financial, Wish.com and Amazon Pay, are hereby

        released to MEC as partial payment of the above-identified damages, and Third Party

        Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com and Amazon Pay,

        are ordered to release to MEC the amounts from Defaulting Defendants’ financial accounts

        within ten (10) business days of receipt of this Order.



                                                  8
     Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 9 of 12 PageID #:1332




8.      Until MEC has recovered full payment of monies owed to it by any Defaulting Defendant,

        MEC shall have the ongoing authority to serve this Order on Third Party Providers,

        including PayPal, Alipay, Alibaba, Ant Financial, Wish.com and Amazon Pay, in the event

        that any new financial accounts controlled or operated by Defaulting Defendants are

        identified. Upon receipt of this Order, Third Party Providers, including PayPal, Alipay,

        Alibaba, Ant Financial, Wish.com and Amazon Pay, shall within ten (10) business days:

        a. locate all accounts and funds connected to Defaulting Defendants’ Seller Aliases and

           Online Marketplaces, including, but not limited to, any financial accounts connected to

           the information listed in Schedule A hereto, the e-mail addresses identified in Exhibit

           3 to the Declaration of Bruce Kingsland, and any e-mail addresses provided for

           Defaulting Defendants by third parties;

        b. restrain and enjoin such accounts or funds from transferring or disposing of any money

           or other of Defaulting Defendants’ assets; and

        c. release all monies, up to the above identified statutory damages award, restrained in

           Defaulting Defendants’ financial accounts to MEC as partial payment of the above-

           identified damages within ten (10) business days of receipt of this Order.

9.      In the event that MEC identifies any additional online marketplace accounts, domain names

        or financial accounts owned by Defaulting Defendants, MEC may send notice of any

        supplemental proceeding to Defaulting Defendants by e-mail at the e-mail addresses

        identified in Exhibit 3 to the Declaration of Bruce Kingsland and any e-mail addresses

        provided for Defaulting Defendants by third parties.




                                                9
  Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 10 of 12 PageID #:1333




10.    The ten thousand dollar ($10,000) surety bond posted by MEC is hereby released to MEC

       or its counsel, Greer, Burns & Crain, Ltd. The Clerk of the Court is directed to return the

       surety bond previously deposited with the Clerk of the Court to MEC or its counsel.

This is a Final Judgment.

DATED: January 27, 2021
                                            ___________________________________
                                            Manish S. Shah
                                            United States District Judge




                                               10
 Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 11 of 12 PageID #:1334




      Monster Energy Company v. Best Body Jewelry Store, et al. - Case No. 20-cv-6970



                                       Schedule A

No.   Seller Aliases                            No.   Seller Aliases
  1   Best Body Jewelry Store                     2   YKCOOPER PARTS Store
  3   Iqqou Store                                 4   A-A Store
  5   Harajuku Clothes Store                      6   YOUFULAI Indoor & Outdoor Life Store
  7   PollyTrade Store                            8   Loveable Sweets Store
  9   DISMISSED                                  10   Printed Clothes World Store
 11   Kpop Harajuku Clothes Store                12   Peter 21 Store
 13   Shop5874295 Store                          14   Worldest's First Patch Store
 15   t-shirt003 Store                           16   Azzjake Store
 17   Shop910353126 Store                        18   Shop910359286 Store
 19   Motorcuengin Store                         20   Guanting Store
 21   Shop910450107 Store                        22   Shop910720152 Store
 23   ATMACAS Store                              24   changshubeiluoermaoyiyouxiangongsi
 25   Hanji Biote                                26   TYGFHDR
 27   Nine-Points                                28   CHUNSHAN
 29   FansHood                                   30   hewenlongshangmaobu
 31   afaeqeqr232                                32   Outdoor&Tech Direct
 33   Haloudc                                    34   truelight
 35   Forbest YA                                 36   Taewon Park ST
 37   Hezu jr                                    38   chengduxigaoqitaishangmaoyouxiangongsi

39    oemzlkg                                   40    Beatyhtc
41    DISMISSED                                 42    One Choose
43    Denonet                                   44    Fenteng Club
45    X-ShuFen                                  46    Djioho
47    DISMISSED                                 48    lu zhiyong
49    Haomeng Intelligent Technology            50    DISMISSED
51    piprintondemand




No. Online Marketplaces                           No. Online Marketplaces
   1 aliexpress.com/store/116109                     2 aliexpress.com/store/311326
   3 aliexpress.com/store/4920002                    4 aliexpress.com/store/4995189


                                           11
 Case: 1:20-cv-06970 Document #: 44 Filed: 01/27/21 Page 12 of 12 PageID #:1335




No.    Online Marketplaces                     No.    Online Marketplaces
   5   aliexpress.com/store/5031219               6   aliexpress.com/store/5047134
   7   aliexpress.com/store/5369210               8   aliexpress.com/store/5379217
   9   DISMISSED                                10    aliexpress.com/store/5790711
 11    aliexpress.com/store/5830047             12    aliexpress.com/store/5869125
 13    aliexpress.com/store/5874295             14    aliexpress.com/store/5888791
 15    aliexpress.com/store/900237045           16    aliexpress.com/store/910319127
 17    aliexpress.com/store/910353126           18    aliexpress.com/store/910359286
 19    aliexpress.com/store/910443178           20    aliexpress.com/store/910445155
 21    aliexpress.com/store/910450107           22    aliexpress.com/store/910720152
 23    aliexpress.com/store/910831008           24    amazon.com/sp?seller=A117C8EGF4LY
                                                      H5
 25 amazon.com/sp?seller=A13XPTZSZNU7T7         26    amazon.com/sp?seller=A16ES5JAJXHF
                                                      PX
 27 amazon.com/sp?seller=A192TIRQZOPF6W         28    amazon.com/sp?seller=A19FGSSTQ8S
                                                      ATA
 29 amazon.com/sp?seller=A1G1H3IIHHR5YE         30    amazon.com/sp?seller=A1JHPM2TO42
                                                      AYK
 31 amazon.com/sp?seller=A1O7S78I9WPB84         32    amazon.com/sp?seller=A1TJSQBO44A
                                                      5IC
 33 amazon.com/sp?seller=A1WMO3INJOACN0         34    amazon.com/sp?seller=A1Y0V6HWX1
                                                      9YQ2
 35 amazon.com/sp?seller=A1Y2WAF9OSWZ0Q         36 amazon.com/sp?seller=A27GA9AUT5G
                                                   68D
 37 amazon.com/sp?seller=A2ARWAVZQLCUFY         38 amazon.com/sp?seller=A2HL2KFUNYP
                                                   WEN
 39 amazon.com/sp?seller=A2JKFRFRAV20LO         40 amazon.com/sp?seller=A2P78JWGY34
                                                   82O
 41 DISMISSED                                   42 amazon.com/sp?seller=A30K03BQS08
                                                   ELB
 43 amazon.com/sp?seller=A3F6L6X9VH5Z9Y         44 amazon.com/sp?seller=A3JIFA2O6W2
                                                   TH6
 45 amazon.com/sp?seller=A3S2KOPNPSHUMT         46 amazon.com/sp?seller=ABR1LEQN1O9
                                                   Y3
 47 DISMISSED                                   48 amazon.com/sp?seller=AMPKVFWBM
                                                   DUIK
 49 amazon.com/sp?seller=AO8EL4GNONOR9          50 DISMISSED
 51 wish.com/merchant/5f06cf8f3b1507d92da
    3a5c9




                                          12
